DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Cohen on 02/19/2021.

The application has been amended as follows: 
In claim 1, line 18, after the limitation “…assembled condition” the limitation -- the compressible material exerting a sufficient force to assist in ejecting the retention members from the recesses when the elongated sheath no longer covers the compartment-- has been entered
Claims 9-11 have been canceled
Reasons for Allowance
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the delivery devices as claimed specifically the characteristics of the elastomeric material in how it engages with the retentions members of the medical device and how it is situated in the retainers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771